      Case 1:18-cv-00068 Document 552 Filed on 01/22/21 in TXSD Page 1 of 4




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

Plaintiffs,

v.                                         Case No. 18-cv-00068

UNITED STATES OF AMERICA, et al.,

Defendants,

and

KARLA PEREZ, et al.,

Defendant-Intervenors.


                     FEDERAL DEFENDANTS’ RESPONSE
              TO DEFENDANT-INTERVENORS’ LETTER [ECF No. 550]
     Case 1:18-cv-00068 Document 552 Filed on 01/22/21 in TXSD Page 2 of 4




       Federal Defendants agree with Defendant-Intervenors that President Biden’s

Memorandum may “impact the substantive and procedural aspects of this litigation” and agree

that a status conference is appropriate. As Defendant-Intervenors note, the Memorandum

instructs that “[t]he Secretary of Homeland Security, in consultation with the Attorney General,

shall take all actions he deems appropriate, consistent with applicable law, to preserve and fortify

DACA.” Memo § 2.

       Federal Defendants respectfully request that the status conference be scheduled in 60

days to allow new officials at the Department of Homeland Security and Department of Justice

to become familiar with the issues in this case and to provide time for the Secretary of Homeland

Security to begin the process of consulting with the Attorney General and determining the next

steps. As yet, President Biden’s nominees for Secretary and Attorney General have not been

confirmed by the Senate. Providing this 60-day window would serve the interest of judicial

economy because the Secretary may take actions on DACA that are relevant to the arguments

before the Court.

       For the foregoing reasons, Federal Defendants join Defendant-Intervenors’ request for a

status conference and respectfully ask the Court to set a status conference for 60 days from the

date it issues an order on Defendant-Intervenors’ request.


Dated: January 22, 2021                              Respectfully submitted,
BRIAN M. BOYNTON                                     JEFFREY S. ROBINS
Acting Assistant Attorney General                    Attorney-in-Charge
Civil Division                                       Deputy Director

AUGUST E. FLENTJE                                    /s/ James J. Walker
Special Counsel                                      JAMES J. WALKER
Civil Division                                       Senior Litigation Counsel
                                                     U.S. Department of Justice
WILLIAM C. PEACHEY                                   Civil Division
                                                     Office of Immigration Litigation


                                                 1
     Case 1:18-cv-00068 Document 552 Filed on 01/22/21 in TXSD Page 3 of 4




Director, Office of Immigration Litigation       District Court Section
District Court Section                           P.O. Box 868, Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 Phone: (202) 532-4468
                                                 Fax: (202) 305-7000
                                                 Email: james.walker3@usdoj.gov

                                                 Attorneys for Federal Defendants




                                             2
     Case 1:18-cv-00068 Document 552 Filed on 01/22/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE


  I certify that on January 22, 2021, this document was electronically filed with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                     /s/ James J. Walker
                                                     JAMES J. WALKER
